DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (DE 20014885).
Regarding claim 1, Liu et al. teaches: a tap tool holder (see fig. 5) for a tap tool (#60), in which the tap tool has a cylindrical body (see fig. 1, where body pointed by #60 is cylindrical) and a tap (see fig. 1, tool at #60) extended from one end of the cylindrical body along an axial direction (see fig. 1, where #60 extends in axial direction) of the cylindrical body, and the tap tool holder comprising: a bracket sleeve (#10), two ends of the bracket sleeve being opened for inserting the tap (see fig. 6, where tap passes through two ends of opening #22), and one end of the bracket sleeve being a tool end (a tool end is pointed by #12), and an annular inner step (#20) being formed in the tool end; and a positioning collar (#24), carried on the annular inner step so that an axial position of the positioning collar is positioned by the annular inner step (see fig . 5); the positioning collar having an outer ring wall (see annotated fig. below), and the outer ring wall being attached to the annular inner step so that a radial position (see annotated fig. below) of the positioning collar is positioned by the annular inner step; and the positioning collar having an inner ring wall (see annotated fig. below), and a shape (see annotated fig. below) of the inner ring wall corresponding to an outer side wall (see annotated fig. below) of the cylindrical body so as to sleeve the cylindrical body.

    PNG
    media_image1.png
    600
    599
    media_image1.png
    Greyscale


Regarding claim 3, Liu et al. teaches the device of claim 1, Liu et al. further discloses: wherein another end of the bracket sleeve is a workpiece end (see annotated fig. below), and an end edge (see annotated fig. below) of the workpiece end forms an annular ridge (see annotated fig. below).

    PNG
    media_image2.png
    623
    463
    media_image2.png
    Greyscale


Regarding claim 6, Liu et al. teaches the device of claim 1, Liu et al. further discloses: wherein one end of the positioning collar forms a positioning end surface (see annotated fig. below) abutting the annular inner step.

    PNG
    media_image3.png
    554
    748
    media_image3.png
    Greyscale


Regarding claim 9, Liu et al. teaches the device of claim 6, Liu et al. further discloses: wherein the annular inner step includes a bearing surface (see annotated fig. above) and a vertical surface (see annotated fig. above) erected on an outer edge (see annotated fig. above) of the bearing surface and surrounding the bearing surface; and the positioning end surface is stacked on the bearing surface (see annotated fig. above), and the outer ring wall is attached to the vertical surface (see annotated fig. above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (DE 20014885) in view of C.A. Sundstrand (US 2,292,850).
Regarding claim 2, Liu et al. substantially discloses the invention of claim 1, except Lui et al. fails to directly disclose: wherein the bracket sleeve has at least one window on a side wall.
In the same field of endeavor, namely tool holders, C.A. Sundstrand teaches: wherein the bracket sleeve has at least one window (#18, #19) on a side wall (side wall of #8 and #34 in #6 sleeve).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket sleeve #10 of Liu et al. so that the bracket sleeve has at least one window on a side wall.as taught by C.A. Sundstrand in order to allow the operator of the device to observe the progress of the tapping operation on the workpiece and help the operator adjust the position of the tap tool if necessary (Column 2, lines 1-6)

Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (DE 20014885) in view of Murphy (US 6,499,918).
Regarding claim 5 and 7-8, Liu et al. substantially discloses the invention of claim 1, except Lui et al. fails to directly disclose: wherein an edge of the tool end is provided with a chamfer; and wherein an outer edge of the positioning end surface is provided with a chamfer; and wherein an inner edge of another end of the positioning collar forms a guiding taper surface connecting to the inner ring wall, and the guiding taper surface expands outwardly toward an outside of the positioning collar.
In the same field of endeavor, namely tool devices, Murphy teaches: wherein an edge (see annotated fig. below) of the tool end is provided with a chamfer (see annotated fig. below); and wherein an outer edge (see annotated fig. below) of the positioning end surface is provided with a chamfer (see annotated fig. below); and wherein an inner edge (see annotated fig. below) of another end of the positioning collar forms a guiding taper surface (see annotated fig. below) connecting to the inner ring wall, and the guiding taper surface expands outwardly toward an outside (see annotated fig. below, where guiding taper surface expresses outward toward outside of positioning collar) of the positioning collar.

    PNG
    media_image4.png
    708
    688
    media_image4.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket sleeve #10 and positioning collar #24 of Liu et al. so that the bracket sleeve has an edge of the tool end is provided with a chamfer; and wherein an outer edge of the positioning end surface is provided with a chamfer; and wherein an inner edge of another end of the positioning collar forms a guiding taper surface connecting to the inner ring wall, and the guiding taper surface expands outwardly toward an outside of the positioning collar as taught by Murphy in order to provide a surface that when the cylindrical body of the tap is not inserted into positioning collar the correct way due to the operator not being able to observe the collar position, the guiding taper surface will allow the cylindrical body of the tap tool to slide into the collar and further into the bracket sleeve.


Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (DE 20014885) in view of Pfalzgraf (EP 0113304).
Regarding claim 4, Liu et al. substantially discloses the invention of claim 1, except Lui et al. fails to directly disclose: wherein the bracket sleeve has a threaded hole penetrated through thereof, and the threaded hole is connected to the annular inner step; and there is a screw in the threaded hole to abut against the positioning collar.
In the same field of endeavor, namely tool holders, Pfalzgraf teaches: wherein the bracket sleeve has a threaded hole (see fig. 1, where screw #12 is in a threaded hole that penetrates sleeve #1 and further tightens and untightens when screwing or unscrewing the screw respectively) penetrated through thereof, and the threaded hole is connected to the annular inner step (is connected to annular inner step at #1); and there is a screw (#12) in the threaded hole to abut against the positioning collar (screw #12 abuts against collar #11).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket sleeve #10 and positioning collar #24 of Liu et al. so that the bracket sleeve has a threaded hole penetrated through thereof, and the threaded hole is connected to the annular inner step; and there is a screw in the threaded hole to abut against the positioning collar as taught by Pfalzgraf in order to hold the body of the tap tool in place and prevent the cylindrical body of the tap tool from wobbling inside the sleeve and collar, thus preventing the tool from a change in position and affecting the precise, tapping operation intended on the workpiece.

Regarding claim 10, Liu et al. substantially discloses the invention of claim 9, except Lui et al. fails to directly disclose: wherein the bracket sleeve has a threaded hole penetrated through thereof, and the threaded hole is connected to the annular inner step; and there is a screw in the threaded hole to abut against the positioning collar.
In the same field of endeavor, namely tool holders, Pfalzgraf teaches: wherein the bracket sleeve has a threaded hole (see fig. 1, where screw #12 is in a threaded hole that penetrates sleeve #1 and further tightens and untightens when screwing or unscrewing the screw respectively) penetrated through thereof, and the threaded hole is connected to the vertical surface (see fig. 1, where hole of screw #12 is connected to vertical surface of #11); and there is a screw (#12) in the threaded hole to abut against the positioning collar (screw #12 abuts against collar #11), and the screw abuts the outer ring wall (see fig. 1, where screw #12 will abut outer ring wall of #11 collar).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket sleeve #10 and positioning collar #24 of Liu et al. so that the bracket sleeve has a threaded hole penetrated through thereof, and the threaded hole is connected to the annular inner step; and there is a screw in the threaded hole to abut against the positioning collar as taught by Pfalzgraf in order to hold the body of the tap tool in place and prevent the cylindrical body of the tap tool from wobbling inside the sleeve and collar, thus preventing the tool from a change in position and affecting the precise, tapping operation intended on the workpiece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliot (US 2985899) teaches tap shank and tap holder similar to tap tool holder device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722